Citation Nr: 0831299	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for postoperative 
status, aortic valvular disease resulting from coarctation of 
the aorta and hypertension, congenital.

2.	Entitlement to service connection for postoperative 
status, aortic valvular disease resulting from coarctation of 
the aorta and hypertension, congenital.

3.	Entitlement to service connection for a stomach disorder 
requiring surgery         as secondary to postoperative 
status, aortic valvular disease.

4.	Entitlement to service connection for hypertension.

5.	Entitlement to service connection for a kidney disorder, 
including secondary to postoperative status, aortic valvular 
disease.

6.	Entitlement to service connection for bladder cancer, 
including secondary to postoperative status, aortic valvular 
disease.

7.	Entitlement to service connection for a mini-stroke, 
including secondary to postoperative status, aortic valvular 
disease.

8.	Entitlement to basic eligibility for receipt of a 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 13, 1963 to 
October 3, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from September and November 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied the benefits sought on appeal.

In July 2008, the veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board. A transcript of the proceeding is 
of record.

The Board must undertake a de novo review of the petition to 
reopen the claim of service connection for postoperative 
status, aortic valvular disease, regardless of  the RO's 
determination in its May 2006 Supplemental Statement of the 
Case (SSOC) that the claim was being reopened and denied on 
the merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 


FINDINGS OF FACT

1.	In June 1983 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for postoperative status, aortic valvular disease, resulting 
from coarctation of the aorta and hypertension, congenital. 
The veteran  did not appeal from that determination.

2.	Since then additional evidence has been received which 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the veteran's claim.

3.	The service treatment records establish that a heart 
disorder was found during examination for service entrance, 
and with a clinical diagnosis obtained shortly afterwards of 
congenital coarctation of the aorta. There also is no 
indication of substantial aggravation in the veteran's 
symptoms due to his service.

4.	In the absence of a grant of service connection for 
post-operative aortic valvular disease, a claim for a stomach 
disorder secondary to the underlying disorder is moot.

5.	There is no competent evidence that hypertension is 
causally related to service, other than as a symptom of 
aortic valvular disease during service.

6.	There is no competent evidence that hypertension is 
causally related to service, or to any service-connected 
disorder.


7. There is no competent evidence that bladder cancer or 
residuals of this disorder are causally related to service or 
to any service-connected disorder. 

8. There is no competent evidence that a mini-stroke is 
causally related to service or to any service-connected 
disorder.

9. The veteran did not have service during a period of war as 
defined for purposes of receipt of a nonservice-connected 
pension.


CONCLUSIONS OF LAW

1.	The June 1983 rating decision that denied entitlement to 
service connection for postoperative status, aortic valvular 
disease, resulting from coarctation of the aorta and 
hypertension, congenital, is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.104(a) (2007).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.	The criteria for a grant of service connection for 
postoperative status, aortic valvular disease resulting from 
coarctation of the aorta and hypertension, congenital are not 
met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) 
(West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

4.	The criteria for a grant of service connection for a 
stomach disorder requiring surgery as secondary to 
postoperative status, aortic valvular disease, are not met.        
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 &  
Supp. 2007);        38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

5.	The criteria for a grant of service connection for 
hypertension are not met.              38 U.S.C.A.§§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007);         
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.	The criteria for a grant of service connection for a 
kidney disorder, including secondary to postoperative status, 
aortic valvular disease, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 38 
C.F.R.            §§ 3.102, 3.159, 3.303, 3.310 (2007).

7.	The criteria for a grant of service connection for 
bladder cancer, including secondary to postoperative status, 
aortic valvular disease, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 38 
C.F.R.            §§ 3.102, 3.159, 3.303, 3.310 (2007).

8.	The criteria for a grant of service connection for a 
mini-stroke, including secondary to postoperative status, 
aortic valvular disease, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 38 
C.F.R.            §§ 3.102, 3.159, 3.303, 3.310 (2007).

9.	The criteria for basic eligibility for nonservice-
connected pension benefits are not met. 38 U.S.C.A. §§ 101, 
1521 (West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.12a 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  the claims on appeal through 
correspondence dated in July 2005 and July 2007        that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. The December 2005 Statement of the 
Case (SOC) and later SSOCs provided citation to the 
applicable laws and regulations. The above VCAA notice 
letters further explained the joint obligation between VA and 
the veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a March 2006 supplemental notice letter provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits, consistent 
with the holding in the Dingess/Hartman decision. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a comprehensive definition 
of "new and material" evidence. In carrying out this 
obligation, VA must consider the basis for the previous 
denial and explain what evidence would be needed to 
substantiate the element(s) found insufficient in the 
previous denial. Since the veteran's claim for service 
connection for postoperative status aortic valvular disease 
is being reopened, there is no prejudicial impact upon the 
adjudication of this appeal.         See Bernard, 4 Vet. App. 
at 394.   

The relevant notice information must have been timely sent. 
The Court in        Pelegrini II prescribed as the definition 
of timely notice the sequence of events in which VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). In this instance, the           July 2005 notice 
letter to the veteran preceded the issuance of the rating 
decisions on appeal. The July 2007 notice correspondence 
meanwhile did not comport with the standard for timely 
notice. However, the veteran has had an opportunity to 
respond to the most recent correspondence, and provide 
additional information and evidence in advance of the 
readjudication of his claims through an October 2007 SSOC. 
During this time period, additional VA outpatient records, 
and records pertaining to receipt of disability benefits from 
the Social Security Administration (SSA) were obtained. There 
is no indication of any further available evidence or 
information that must be associated with the record. The 
veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran, in acquiring service treatment 
records, and post-service VA medical records,           SSA 
records, and private physicians' records. To support his 
claims, the veteran  has provided several personal statements 
and lay statements from other individuals. He also testified 
during a July 2008 Board videoconference hearing. The record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R.   § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist  the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.


Analysis of the Claims

Petition to Reopen Claim for Service Connection for Aortic 
Valvular Disease

The RO's rating decision of June 1983 considered and denied a 
claim for a heart disorder, on the basis that this disability 
pre-existed service and did not undergo aggravation in 
service. The veteran's medical history indicated he was noted 
to have a heart murmur on a routine examination and was 
referred to a cardiology clinic for further evaluation, which 
resulted in a diagnosis of coarctation of the aorta, adult 
type, probably multiple areas. Also noted was that high blood 
pressure had resulted from this congenital heart 
manifestation. The RO issued a denial of service connection 
for postoperative status, aortic valvular disease resulting 
from coarctation of the aorta and hypertension, congenital.


The veteran was notified of that determination the following 
month. He did not initiate an appeal through filing a timely 
notice of disagreement (NOD), and therefore the June 1983 
rating decision became final and binding on the merits.   See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Following the RO's issuance of the June 1983 rating decision, 
there were several items of evidence that were associated 
with the record consisting of VA outpatient treatment 
reports, records as to SSA disability benefits, reports from 
private physicians, several lay statements in support of the 
claims, and the transcript of       the veteran's July 2008 
hearing testimony. The February 2006 statement of a former 
treating physician in particular, provides evidence 
pertaining to the issue of the cause of the claimed heart 
disorder and whether this was attributable to service. 

In this correspondence, Dr. J.T. stated that during his 
active practice he had treated the veteran until October 1999 
when he retired. The physician indicated he had no 
documentation to review, but did not recall treatment of a 
heart disability before 1963. The veteran's original treating 
physician also had not personally informed him of any heart 
problems.

This statement provides a basis on which to find that the 
veteran's cardiovascular symptoms did not pre-exist service, 
when the credibility of the conclusion given is presumed. 
Justus, 3 Vet. App. at 513. Consideration of the probative 
weight of this statement in the context of the entire record 
is deferred at the reopening stage pending readjudication. 
See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995) 
(weighing of evidence is not permitted at the reopening 
stage, except in the very limited situation where the 
evidence is "so overwhelmingly against the claim that 
regardless of new and probative evidence, there is no 
'reasonable possibility' the claim could be allowed"). The 
RO's justification for the original denial as indicated was 
that the disorder at issue preceded service, and did not 
undergo aggravation during the time period of the veteran's 
service. See 38 C.F.R. § 3.306(a). 

The above physician's conclusion instead indicates the 
possibility that this disability was initially incurred in 
service. Notably, there are also several lay statements 
obtained from individuals attesting that the veteran did not 
have the claimed disorder before service, which alone would 
not require reopening the claim (see Moray v. Brown, 5 Vet. 
App. 211 (1993)) but are consistent with the February 2006 
statement's substantive conclusion.  

Since the February 2006 physician's statement was not 
previously of record and is directly relevant to determining 
the cause of the claimed disability, it constitutes "new and 
material" evidence. 38 C.F.R. § 3.156. Hence, the criteria 
for reopening the claim for service connection for post-
operative aortic valvular disease are met, and this matter 
will be readjudicated on the merits.

Service Connection 

A.	Aortic Valvular Disease

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). 

The elements of a valid claim for service connection for a 
claimed disability are    as follows: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153;         38 C.F.R. § 
3.306. A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a). 
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.         

VA's Office of General Counsel has issued a precedent opinion 
holding that           in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury           
in question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  


 
Also pertinent is the principle that congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 
4.9. Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing congenital disease, but not 
congenital defect during service by superimposed disease or 
injury. See VAOPGCPREC 82-90 (July 18, 1990);  Martin v. 
Principi, 17 Vet. App. 324, 328-29 (2003); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

Since the medical evidence of record confirms that the 
veteran had a coarctation of the aorta prior to service, a 
congenital disorder, and for which there was no aggravation 
of related symptoms that would qualify for purposes of VA 
compensation, this claim is being denied.

The veteran underwent cardiac evaluation and treatment 
shortly following entrance into service upon discovery of 
coarctation of the aorta. This disorder consists of a 
congenital narrowing of the aorta, causing upper-extremity 
hypertension, excess left ventricular workload, and 
diminished blood flow to the lower extremities and abdominal 
viscera. See STEDMAN'S MEDICAL DICTIONARY 342 (27th Ed. 
2000).

A service entrance examination dated September 11, 1963 had 
revealed tachycardia, with no other abnormalities. On 
September 21, 1963, the veteran was evaluated at a military 
base hospital with the symptoms of rapid pulse rate and hands 
cyanotic in appearance. On referral to a cardiologist, the 
veteran provided a history of rapid heart rate for many years 
and having been told by a civilian doctor he had a heart 
murmur. An EKG revealed a sinus tachycardia. The diagnosis 
was coarctation of the aorta, adult type, probably multiple 
areas; and secondary hypertensive cardiovascular disease. The 
physician commented that these manifestations         pre-
existed service and had not undergone aggravation beyond 
normal progression of the disease.

The veteran's examination for purposes of separation dated 
September 24, 1963, indicated the above findings. The report 
was intended as a supplement to the September 11, 1963 
examination. The veteran was given a medical discharge from 
service on October 3, 1963.

In September 1977, the veteran underwent a procedure for 
resection of the coarctation of the aorta, with no residual 
complications. There are several additional post-service 
treatment records which confirm the earlier diagnosis of 
coarctation of the aorta.  More recently, a February 2002 
angiogram study indicated congenital heart disease, 
coarctation of the aorta status-post repair, in the remote 
past.

These findings demonstrate the existence prior to service of 
a congenital disorder that was the basis for the observed 
symptomatology and diagnosis obtained approximately ten days 
after service entrance. The February 2006 statement of the 
prior treating physician that he did not recall a pre-
existing heart disorder has been  considered. Since there is 
a definitive diagnosis of a congenital coarctation of the 
aorta along with veteran's reported history of heart murmur, 
this sets forth probative evidence that a cardiovascular 
disorder was present in advance of service. The presumption 
of soundness does not apply given that tachycardia on EKG 
study was noted at service entrance and a complete diagnosis 
obtained very shortly thereafter. 38 U.S.C.A. §§ 1111. The 
EKG study is particularly probative in this regard, as it was 
generated with the specific purpose of ascertaining the 
veteran's then-state of physical fitness. Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  



The veteran's contends that cardiovascular symptoms actually 
had an initial onset during brief participation in training 
exercises, before a formal diagnosis about one-week later. 
However, even were the presumption of soundness inapplicable, 
the disorder at issue is a form of congenital disorder for 
which service connection is not available.

Generally, service connection may not be awarded for a 
congenital disorder in and of itself. 38 C.F.R. §§ 3.303(c), 
4.9. While there is a limited exception for aggravation due 
to in-service injury or disease, this applies only where 
involving a congenital disease. VAOPGCPREC 82-90 (July 18, 
1990). The disorder manifested during the veteran's service 
is more analogous to a congenital defect than congenital 
disease. See id. (defining term "defect" in the context of 
38 C.F.R. § 3.303(c) as a structural or inherent abnormality 
or condition which is more or less stationary in nature). In 
any event, there is no indication of a superimposed injury or 
disease that had any impact on the development of a 
coarctation of the aorta within a one-week period of service. 
Hence, this represented a congenital disorder not 
recognizable as a disability under applicable law and 
regulations.

The present claim for service connection or post-operative 
aortic valvular disease  as a result cannot be substantiated. 
No additional symptoms or events that would have precipitated 
any later diagnosed cardiovascular disorder besides 
coarctation of the aorta, and the hypertension that 
immediately resulted, are indicated in the service treatment 
history.

In reaching this determination, the Board has thoroughly 
evaluated the veteran's own assertions; however, as a 
layperson without medical training and background, he cannot 
provide a competent opinion on the etiology of a claimed 
disability.       See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski,                 2 Vet. App. 
492, 494 (1992). Rather, this requires review of the 
determinative medical evidence of record. Also, his account 
that one or more physicians told him that a cardiovascular 
disability originated due to service even while true to his 
recollection cannot be dispositive on this subject. Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician 
on subject of etiology is necessary instead of layperson 
account, as a reliable indicator of physician's opinion and 
its underlying basis). 

For these reasons, the criteria for service connection for 
post-operative aortic valvular disease are not met, and the 
claim is being denied. Since the preponderance of the 
evidence is unfavorable, the benefit-of-the-doubt doctrine 
does not apply.    38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
See also Gilbert v. Derwinski,                 1 Vet. App. 49 
(1990).

B.	Stomach Disorder

As previously indicated, service connection is available for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                 A 
claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The claim for entitlement to service connection for a stomach 
disorder is based on the veteran's allegation that such 
disability developed due to medication prescribed for post-
operative aortic valvular disease. Since the Board is denying 
the underlying claim for service connection for post-
operative aortic valvular disease, the veteran cannot 
establish service connection for a stomach disorder according 
to a secondary relationship to this claimed cardiovascular 
disorder. In view of the denial of service connection for the 
primary disorder, a theory of entitlement based on secondary 
service connection presents a moot issue. 

Accordingly, there is no legal basis to grant service 
connection for a stomach disorder secondary to post-operative 
aortic valvular disease. Sabonis v. Brown,          6 Vet. 
App. 426 (1994) (in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit).

C.	Hypertension

There is presently an established diagnosis of hypertension. 
There is no indication though that this disorder has a causal 
association with the veteran's service.              38 
C.F.R. § 3.303(d). See also Hickson v. West, 12 Vet. App. 
247, 253 (1999) (medical nexus requirement for service 
connection consists of a link between current disability and 
identifiable in-service disease or injury); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The medical findings as to elevated blood pressure during 
service were attributed to the pre-existing coarctation of 
the aorta, as noted on the veteran's September 1963 clinical 
evaluation. These initial signs of hypertension clearly had a 
nonservice-connected origin. 

The next relevant medical evaluation is a February 1978 
private hospitalization report for unrelated reasons, which 
stated a medical history of hypertension for which 
prescription medication was taken. Blood pressure remained at 
140 (systolic) over 80 (diastolic) throughout the course of 
treatment. Additional VA and private treatment providers 
since that time have noted hypertension as a disorder 
involving continued treatment. None have indicated that 
hypertension originated during service due to causes other 
than aortic valvular disease and related manifestations. The 
veteran himself has stated that he began to receive treatment 
for hypertension        in 1978, more than a decade post-
service. The potential significance of strenuous physical 
activity as a causative factor in the onset of hypertension 
also is largely outweighed by the brief duration of such 
activity before undergoing a medical discharge. Since there 
is no apparent causal link between his current hypertension 
and any qualifying incident of service, a VA medical opinion 
is not necessary            in order to resolve the etiology 
of this claimed disorder. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

The claim for service connection for hypertension must denied 
on a direct basis,  and as stated secondary service 
connection does not provide a tenable theory of recovery. The 
preponderance of the competent evidence is unfavorable, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 C.F.R.          § 3.102; 38 U.S.C.A. § 
5107(b). 

D.	Kidney Disorder

The veteran during the July 2008 Board hearing contended that 
a kidney disorder developed as the result of medication 
prescribed for various present disorders of the 
cardiovascular system. As the claim for service connection 
for postoperative aortic valvular disease has been denied, 
this theory of entitlement does not warrant further 
consideration. The remaining basis of entitlement consists of 
direct service connection. 

Service treatment records are absent diagnosis or treatment 
for a kidney disorder.

Within the last several years, on a February 2002 angiogram, 
the veteran had renovascular disease with severe left renal 
artery ostial stenosis and chronic renal insufficiency.

The veteran had a one-week hospitalization in March 2002 for 
evaluation of coronary artery disease requiring bypass 
surgery. The surgery was postponed since the veteran's renal 
insufficiency was increasing, and was planned for when these 
levels returned to normal.

A March 2005 evaluation at this facility indicated a history 
of chronic renal failure with previous ischemic nephropathy 
secondary to renal artery stenosis with normal renal function 
for the past three years. 

The report of an April 2007 renal ultrasound at a VA medical 
facility revealed that the left kidney was somewhat 
lobulated. There was no evidence of obstruction on either 
side. 

The above does not demonstrate the likelihood a current 
diagnosed kidney disorder that was caused by an incident of 
service. The medical evidence on its etiology identifies 
cardiovascular disease as a cause or contributing factor, but 
does not point to any aspect of the veteran's service. The 
preponderance of the evidence thus weighs against a 
relationship between a kidney disorder and service, and the 
claim must be denied.   

E. Bladder Cancer

The Board's inquiry is again limited to direct service 
connection for reason that secondary service connection 
involving medication prescribed for a cardiovascular disorder 
is not a viable basis for recovery.

The veteran underwent a cystoscopy in June 2006, which 
resulted in the finding of no endoscopic evidence of 
urothelial abnormalities.

A May 2007 evaluation noted a medical history positive for 
hematuria, and papillary transitional cell carcinoma of the 
bladder. An abdominal CT scan did not reveal abnormalities at 
the abdomen or pelvis.

At present, there is no indication that the veteran has 
either bladder cancer or any residuals of this since treated 
disorder. VA law requires that there is competent evidence 
that the veteran has the current disability claimed to 
establish a valid claim for service connection. Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. See 38 U.S.C. § 1110 (formerly § 310)). In the 
absence of proof of present disability there can be no valid 
claim."). Assuming a relevant diagnosis were of record, 
there is no evidence indicating or suggesting that bladder 
cancer has any association with an incident of the veteran's 
service. 




F. Mini-Stroke

A January 2002 brain MRI report indicated an impression of 
negative MRI of the internal auditory canals, and mild deep 
white matter ischemic changes with possible small lacunar 
infarcts. 

The March 2002 hospitalization report indicated a diagnosis 
on admission of significant three-vessel coronary artery 
disease and carotid stenosis. 

A June 2005 VA evaluation indicated in part, non-operable 
carotid stenosis.
These findings show the possibility of the existence of the 
disorder claimed.          The veteran alleges that a mini-
stroke was a secondary effect of heart and blood thinner 
medications. Since service connection has not been granted 
for a cardiovascular disorder the theory of secondary service 
connection will not be further evaluated. There is no current 
evidence of record of a direct causal relationship between a 
claimed mini-stroke and an incident of the veteran's service. 

Nonservice-connected Pension

The criteria for basic eligibility to receive a nonservice-
connected disability pension specifies that a claimant will 
meet the service requirements of 38 U.S.C.A.                 
§ 1521(j) based upon service in the active military, naval, 
or air service: (1) for ninety days or more during a period 
of war; (2) during war and was discharged or released for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or, (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war. 38 U.S.C.A. § 1521(j). 
The term "active duty" is prescribed by statute to mean 
full-time duty in the Armed Forces other than active duty for 
training. 38 U.S.C.A. § 101(21).

VA regulations also provide that the basic service 
requirements for pension benefits can be satisfied if the 
veteran served in the active service during a period of war, 
and if at the time of his discharge he had a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability. 38 C.F.R. § 3.3(a)(3)(ii). 

A finding as to whether the preliminary requirement of 
qualifying service is met is generally provided following 
review of appropriate service department records.  
See 38 C.F.R. § 3.203(a).

In this case, the veteran does not have qualifying service 
for nonservice-connected pension purposes as he did not serve 
during a period of war. The time periods recognized by VA as 
periods of war are set forth by regulation. See 38 C.F.R. § 
3.2. The Vietnam Era is defined as the time period from 
August 5, 1964 to May 7, 1975, and while defined as beginning 
on the earlier date of February 28, 1961 in the case of a 
veteran who served in the Republic of Vietnam during that 
period, the veteran did not have service in Vietnam at any 
point. 38 C.F.R. § 3.2(f). Accordingly, the wartime service 
requirement of 38 U.S.C.A. § 1521(j) is not met. Based on the 
confirmed record of the veteran's service history, he also 
did not serve an aggregate of 90-days or more, or undergo 
separation from service for a service-connected disability or 
disability that would have warranted a medical discharge. 

As the minimum active duty requirement for entitlement to 
nonservice-connected pension have not been met, basic 
eligibility to receive this benefit must be denied. Sabonis, 
6 Vet. App. at 426.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for postoperative status, aortic 
valvular disease resulting from coarctation of the aorta and 
hypertension, congenital, the appeal to this extent          
is granted.

Service connection for postoperative status, aortic valvular 
disease resulting from coarctation of the aorta and 
hypertension, congenital, is denied.

Service connection for a stomach disorder requiring surgery 
as secondary to postoperative status, aortic valvular 
disease, is denied.

Service connection for hypertension is denied.

Service connection for a kidney disorder, including secondary 
to postoperative status, aortic valvular disease, is denied.

Service connection for bladder cancer, including secondary to 
postoperative status, aortic valvular disease, is denied.

Service connection for a mini-stroke, including secondary to 
postoperative status, aortic valvular disease, is denied.

Entitlement to basic eligibility for receipt of a nonservice-
connected pension               is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


